99-00318 Grimes v Grimes.wpd



No. 04-99-00318-CV
James Frederick GRIMES,
Appellant
v.
Gary Franklin GRIMES,
Appellee
From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CI-08224
Honorable Andy Mireles, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	January 26, 2000
APPEAL DISMISSED FOR WANT OF PROSECUTION
	James Frederick Grimes appeals the trial court's judgment signed March 25, 1999.
Appellant's brief was due December 9, 1999. Neither the brief nor a motion for extension of time
were filed. On December 21, 1999, we therefore ordered James Frederick Grimes to file, on or
before January 7, 2000, his appellant's brief and a written response reasonably explaining his failure
to timely file the brief and showing why appellee is not significantly injured by appellant's failure
to timely file a brief. We further advised appellant that if he failed to file a brief and the written
response by the date ordered, we would dismiss the appeal for want of prosecution.  See Tex. R. App.
P. 38.8(a). Appellant has not filed a brief and the written response ordered by the court.
	We therefore order this appeal dismissed for want of prosecution. We further order that
appellee, Gary Franklin Grimes, recover his costs in this appeal from James Frederick Grimes.
							PER CURIAM
DO NOT PUBLISH